                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                            NORTHERN DISTRICT OF CALIFORNIA

                                   4                                       SAN JOSE DIVISION

                                   5

                                   6     PINNACLE VENTURES LLC; PINNACLE                  Case No. 18-cv-03412-BLF
                                         VENTURES DEBT FUND III, L.P.; and
                                   7     PINNACLE IV, L.P.,
                                                                                          ORDER DEFERRING RULING ON
                                   8                   Plaintiffs,                        PINNACLE’S ANTI-SLAPP MOTION;
                                                                                          AND GRANTING PINNACLE’S
                                   9             v.                                       MOTION TO DISMISS WITH LEAVE
                                                                                          TO AMEND
                                  10     BERTELSMANN EDUCATION
                                         SERVICES LLC,                                    [Re: ECF 87]
                                  11
                                                     Defendant.                           [REDACTED PUBLIC VERSION]
                                  12     ____________________________________
Northern District of California
 United States District Court




                                  13     AND RELATED COUNTERCLAIMS.

                                  14

                                  15          This action arises from competing assertions of wrongdoing by investors in third party
                                  16   HotChalk, Inc. (“HotChalk”), a privately held corporation that provides education technology and
                                  17   services. Pinnacle Ventures LLC, Pinnacle Ventures Debt Fund III, L.P., and Pinnacle IV, L.P.
                                  18   (collectively, “Pinnacle”) provided debt financing to HotChalk in 2014 and 2015. Bertelsmann
                                  19   Education Services LLC (“BES”) provided additional financing in 2015 and 2018. Pinnacle
                                  20   claims that BES used fraudulent and unlawful means to lower the value of Pinnacle’s investment,
                                  21   and BES claims that Pinnacle used extortionate threats to extract benefits from HotChalk to which
                                  22   it was not entitled. The operative pleadings are Pinnacle’s first amended complaint (“FAC”) and
                                  23   BES’s answer and counterclaims.
                                  24          Before the Court are Pinnacle’s Special Motion to Strike BES’s counterclaims under
                                  25   California Code of Civil Procedure § 425.16 (“anti-SLAPP motion”) and Pinnacle’s Motion to
                                  26   Dismiss the counterclaims under Federal Rule of Civil Procedure 12(b)(6). For the reasons
                                  27   discussed below, a ruling on the anti-SLAPP motion is DEFERRED and the motion to dismiss is
                                  28   GRANTED WITH LEAVE TO AMEND.

                                            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
                                   1    I.    BACKGROUND

                                   2          Pinnacle and HotChalk entered into loan agreements in 2014 and 2015 that extended debt

                                   3   financing of approximately $              to HotChalk. FAC ¶¶ 23, 25, 27, ECF 59-4; Answer ¶ 2,

                                   4   ECF 83-4. As part of the transactions, Pinnacle obtained warrants giving it the right to purchase

                                   5   HotChalk shares. FAC ¶¶ 24, 26; Answer ¶ 2.

                                   6          In a 2015 transaction (“2015 Transaction”), BES made a substantial equity investment in

                                   7   HotChalk and purchased a large number of shares from existing HotChalk shareholders, after

                                   8   which BES owned approximately          of HotChalk’s shares. FAC ¶ 29; Answer ¶¶ 3-6. Pinnacle

                                   9   wanted to participate in the 2015 Transaction, but BES’s offer to purchase applied only to shares

                                  10   owned as of October 20, 2015. Pinnacle claims that it was not informed of the record date in time

                                  11   to exercise its warrants. FAC ¶¶ 34-36. BES claims that Pinnacle had time to exercise its

                                  12   warrants and participate in the 2015 Transaction. Answer ¶ 36.
Northern District of California
 United States District Court




                                  13          In a 2018 transaction (“Series AA Financing”), BES made a further equity investment in

                                  14   HotChalk, after which BES owned more than       % of HotChalk’s shares. FAC ¶ 49; Answer ¶¶

                                  15   9, 49. In connection with the Series AA Financing, the shares of non-participating stockholders

                                  16   and warrant holders were split on a         basis, meaning that one share of HotChalk became

                                  17           of a share. FAC ¶ 50; Answer ¶¶ 11, 50. Pinnacle did not participate in the Series AA

                                  18   Financing, and its warrants therefore were converted on a         basis, substantially diluting

                                  19   Pinnacle’s stake in HotChalk. FAC ¶ 50; Answer ¶¶ 11, 50.

                                  20          The parties take very different views of the events described above. Pinnacle claims that

                                  21   “Pinnacle’s investment in HotChalk has been stolen and Pinnacle’s rights trampled by a

                                  22   controlling stockholder looking out only for its own interests.” FAC ¶ 14. Pinnacle’s operative

                                  23   FAC asserts claims against BES for: (1) fraud; (2) negligent misrepresentation; (3) intentional

                                  24   interference with prospective economic advantage; (4) negligent interference with prospective

                                  25   economic advantage; (5) unfair business practices in violation of California Business &

                                  26   Professions Code § 17200 et seq.; and (6) unjust enrichment. FAC, ECF 60.

                                  27          BES claims that it has always supported HotChalk, and that Pinnacle “commenced a series

                                  28   of unwarranted and improper demands                                                               in
                                                                                        2
                                   1   order to secure additional benefits for itself.” Counterclaims ¶ 99. Specifically, BES alleges that

                                   2   when it met with Pinnacle in January 2018 to discuss HotChalk’s financial situation, “Pinnacle

                                   3   responded by threatening to sue HotChalk’s board of directors for breach of fiduciary duty.”

                                   4   Counterclaims ¶ 103. Pinnacle allegedly knew that the threat of litigation “would be devastating

                                   5   to HotChalk’s ability to finalize its contract with             ,” HotChalk’s biggest customer, “since

                                   6   any such litigation would have to be disclosed.” Counterclaims ¶¶ 96, 104. Pinnacle allegedly

                                   7   used the threat of litigation to demand benefits to which it was not entitled, including early

                                   8   repayment of HotChalk’s entire loan amount. Counterclaims ¶¶ 103-05. BES claims that it was

                                   9   forced to lend HotChalk nearly $                in additional financing to pay off Pinnacle.

                                  10   Counterclaims ¶¶ 105, 108-09. BES filed an answer and counterclaims on September 19, 2019,

                                  11   asserting claims against Pinnacle for: (1) unjust enrichment; (2) intentional interference with

                                  12   prospective economic advantage; (3) negligent interference with prospective economic advantage;
Northern District of California
 United States District Court




                                  13   and (4) unlawful and unfair business practices in violation of California Business & Professions

                                  14   Code §§ 17200 et seq.

                                  15    II.   ANTI-SLAPP MOTION

                                  16          A.      Legal Standard

                                  17          “Under California’s anti-SLAPP statute, a defendant may bring a special motion to strike a

                                  18   cause of action arising from constitutionally protected speech or petitioning activity.” Barry v.

                                  19   State Bar of California, 2 Cal. 5th 318, 320 (2017). “Unless the plaintiff establishes a probability

                                  20   of prevailing on the claim, the court must grant the motion and ordinarily must also award the

                                  21   defendant its attorney’s fees and costs.” Id.

                                  22          “The analysis of an anti-SLAPP motion proceeds in two steps.” Barry, 2 Cal. 5th at 321.

                                  23   “At the first step, the moving defendant bears the burden of identifying all allegations of protected

                                  24   activity, and the claims for relief supported by them.” Baral v. Schnitt, 1 Cal. 5th 376, 396 (2016).

                                  25   “When relief is sought based on allegations of both protected and unprotected activity, the

                                  26   unprotected activity is disregarded at this stage.” Id. Only “[i]f the court determines that relief is

                                  27   sought based on allegations arising from activity protected by the statute” is the second step

                                  28   reached. Id.
                                                                                             3
                                   1          At step two, “the burden shifts to the plaintiff to demonstrate that each challenged claim

                                   2   based on protected activity is legally sufficient and factually substantiated.” Baral, 1 Cal. 5th at

                                   3   396. Where, as here, the anti-SLAPP motion challenges only the legal sufficiency of the claims,

                                   4   the district court applies the Rule 12(b)(6) standard to consider whether a claim is stated. See

                                   5   Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir.

                                   6   2018), amended, 897 F.3d 1224 (9th Cir. 2018). If the challenged claims are not adequately stated

                                   7   in the initial pleading, the district court may defer consideration of the anti-SLAPP motion

                                   8   pending the filing of an amended pleading. See Verizon Delaware, Inc. v. Covad Commc’ns Co.,

                                   9   377 F.3d 1081, 1091-92 (9th Cir. 2004) (holding that district court did not err in deferring

                                  10   consideration of Covad’s anti-SLAPP motion pending receipt of Verizon’s first amended

                                  11   complaint, and affirming denial of anti-SLAPP motion to strike first amended complaint).

                                  12          B.      Discussion
Northern District of California
 United States District Court




                                  13          Pinnacle has filed an anti-SLAPP motion directed to BES’s counterclaims. At the first step

                                  14   of the analysis, the Court finds that Pinnacle has made a threshold showing that the counterclaims

                                  15   are based in part on allegations of protected activity, specifically, Pinnacle’s alleged threat to sue

                                  16   HotChalk’s board of directors. See Counterclaims ¶¶ 103, 104, 115, 120. Communications in

                                  17   connection with anticipated litigation are protected activity under the anti-SLAPP statute. See

                                  18   Neville v. Chudacoff, 160 Cal.App.4th 1255, 1263 (2008). “[M]any anti-SLAPP cases involving

                                  19   prelitigation communications concern demand letters or other statements to adverse parties or

                                  20   potential adverse parties.” Id. Moreover, the anti-SLAPP statute “has been held to protect

                                  21   statements to persons who are not parties or potential parties to litigation, provided such

                                  22   statements are made in connection with pending or anticipated litigation.” Id. (internal quotation

                                  23   marks omitted). Informal “pre-litigation demands and threats to sue, even if made using rude

                                  24   language, are protected activity within the meaning of the anti-SLAPP statute.” Fiji Water Co.,

                                  25   LLC v. Fiji Mineral Water USA, LLC, No. SACV 09-01148-CJC (MLGx), 2010 WL 11518555, at

                                  26   *2 (C.D. Cal. Nov. 10, 2010). In Fiji Water, the protected activity requirement was met by verbal

                                  27   threats to a distributor at a convention to the effect that the distributer would be “financially

                                  28   crippled” by litigation if he did not stop distributing an allegedly infringing product. See id.
                                                                                          4
                                   1          BES relies on Park v. Bd. of Trustees of California State Univ. in arguing that the anti-

                                   2   SLAPP motion should be denied because Pinnacle’s litigation threat is not itself the wrong

                                   3   complained of, but merely evidence of Pinnacle’s efforts to exploit HotChalk’s precarious

                                   4   financial position to extract benefits to which it was not entitled. In Park, the California Supreme

                                   5   Court held that: “[A] claim is not subject to a motion to strike simply because it contests an action

                                   6   or decision that was arrived at following speech or petitioning activity, or that was thereafter

                                   7   communicated by means of speech or petitioning activity. Rather, a claim may be struck only if

                                   8   the speech or petitioning activity itself is the wrong complained of, and not just evidence of

                                   9   liability or a step leading to some different act for which liability is asserted.” Park v. Bd. of

                                  10   Trustees of California State Univ., 2 Cal. 5th 1057, 1060 (2017).

                                  11          BES’s reliance on Park is misplaced. The allegations regarding Pinnacle’s litigation threat

                                  12   are not merely evidence of Pinnacle’s alleged wrongful conduct but rather are incorporated into
Northern District of California
 United States District Court




                                  13   and central to each of BES’s counterclaims. The threat of litigation that would have to be

                                  14   disclosed to            is the means by which Pinnacle allegedly compelled BES to lend HotChalk

                                  15   an additional $            to pay off Pinnacle’s loan. See Counterclaims ¶¶ 104, 108-09. BES’s

                                  16   additional loan, and the use of those loan monies to pay off Pinnacle, form the basis for BES’s

                                  17   first counterclaim for unjust enrichment. See Counterclaims ¶ 111 (“Because of Pinnacle’s

                                  18   improper conduct, BES was forced to confer an undue benefit on Pinnacle (i.e., the early payment

                                  19   of its loan, including pre-payment penalties).”). “Pinnacle’s improper threats against HotChalk’s

                                  20   Board” are specifically alleged to be “independently wrongful, intentional acts” underpinning

                                  21   BES’s second counterclaim for intentional interference with prospective economic advantage and

                                  22   third counterclaim for negligent interference with prospective economic advantage. See

                                  23   Counterclaims ¶¶ 115, 120. Pinnacle’s “unlawful and unfair business practices,” including the

                                  24   threat of litigation, form the basis for BES’s fourth counterclaim under California Business and

                                  25   Professions Code § 17200. See Counterclaims ¶¶ 104, 122-24.

                                  26          At most, BES’s argument that its counterclaims are based on conduct other than Pinnacle’s

                                  27   threat of litigation establishes that its counterclaims are “mixed.” When evaluating “mixed”

                                  28   claims, the Court must disregard allegations based on unprotected activity and proceed to step two
                                                                                          5
                                   1   of the analysis with respect to allegations based on protected activity. See Baral, 1 Cal. 5th at 396.

                                   2   At step two, the burden shifts to BES to demonstrate that each of its counterclaims based on

                                   3   protected activity “is legally sufficient and factually substantiated.” Id. Pinnacle’s motion

                                   4   challenges the legal sufficiency of BES’s counterclaims. Accordingly, the Court applies the Rule

                                   5   12(b)(6) standard in its step two determination whether BES has demonstrated that its

                                   6   counterclaims are legally sufficient. See Planned Parenthood, 890 F.3d at 833-34.

                                   7           For the reasons discussed below in connection with Pinnacle’s motion to dismiss pursuant

                                   8   to Rule 12(b)(6), BES has failed to state a claim upon which relief may be granted. Accordingly,

                                   9   BES has not met its burden at step two of the anti-SLAPP analysis. Before making a final

                                  10   determination on Pinnacle’s anti-SLAPP motion, however, the Court will grant BES leave to

                                  11   amend its counterclaims to either eliminate its allegations of protected activity or allege claims

                                  12   based on protected activity with more specificity. See Verizon, 377 F.3d at 1091. At the hearing,
Northern District of California
 United States District Court




                                  13   Pinnacle’s counsel argued that the Court should not defer ruling on the anti-SLAPP motion, citing

                                  14   Planned Parenthood and Todd v. Lovecruft, No. 19-CV-01751-DMR, 2020 WL 60199 (N.D. Cal.

                                  15   Jan. 6, 2020), in support of its position that the Court should grant the anti-SLAPP motion and

                                  16   then grant BES leave to amend if warranted. The Court has reviewed Planned Parenthood and

                                  17   Todd. Neither decision calls into question the Court’s discretion to defer ruling on an anti-SLAPP

                                  18   motion under Verizon, and the Court finds it appropriate to exercise its discretion in this case.

                                  19    III.   MOTION TO DISMISS

                                  20           A.      Legal Standard

                                  21           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  22   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  23   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).

                                  24   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                  25   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  26   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                  27           B.      Discussion

                                  28           As discussed above, BES’s allegations regarding Pinnacle’s threat of litigation are central
                                                                                           6
                                   1   to all of the counterclaims. However, as argued by Pinnacle, those allegations appear to fall

                                   2   squarely within California’s Litigation Privilege, California Civil Code § 47(b). “The litigation

                                   3   privilege grants absolute immunity from tort liability for communications made in relation to

                                   4   judicial proceedings.” Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 599 (9th Cir. 2010)

                                   5   (internal quotation marks and citation omitted). “[C]ommunications with ‘some relation’ to an

                                   6   anticipated lawsuit” fall within the privilege. Rubin v. Green, 4 Cal. 4th 1187, 1194 (1993). As

                                   7   presently framed, all of BES’s counterclaims are subject to dismissal as barred by § 47(b).

                                   8          The counterclaims also are subject to dismissal for failure to plead the required elements.

                                   9                  i.      First Counterclaim for Unjust Enrichment

                                  10          “The elements of an unjust enrichment claim are the receipt of a benefit and the unjust

                                  11   retention of the benefit at the expense of another.” Peterson v. Cellco P’ship, 164 Cal. App. 4th

                                  12   1583, 1593 (2008) (internal quotation marks, citation, and alteration omitted). BES alleges that
Northern District of California
 United States District Court




                                  13   Pinnacle received a benefit to which it was not entitled, namely, the early repayment of its loan,

                                  14   including prepayment penalties. See Counterclaims ¶¶ 111-12. However, it is clear from the

                                  15   pleading that HotChalk repaid Pinnacle’s loan. BES has not alleged facts showing that

                                  16   HotChalk’s repayment of an existing debt was at the expense of BES. While BES chose to lend

                                  17   HotChalk the funds that HotChalk subsequently used to pay off its loan to Pinnacle, BES is

                                  18   entitled to repayment of its loan from HotChalk. BES has cited no cases, and the Court has

                                  19   discovered none, that would entitle BES to pursue a claim of unjust enrichment on these facts.

                                  20          Pinnacle’s motion to dismiss is GRANTED WITH LEAVE TO AMEND as to the first

                                  21   counterclaim for unjust enrichment.

                                  22                  ii.     Second Counterclaim for Intentional Interference with Prospective

                                  23                          Economic Advantage and Third Counterclaim for Negligent

                                  24                          Interference with Prospective Economic Advantage

                                  25          “The elements of interference with prospective economic advantage (though differing on

                                  26   the mental state required for intentional or negligent interference) are: (1) a relationship between

                                  27   the plaintiff and some third party with the probability of future economic benefit to the plaintiff;

                                  28   (2) the defendant’s knowledge of the relationship; (3) a wrongful act, apart from the interference
                                                                                         7
                                   1   itself, by the defendant designed to disrupt the relationship; (4) actual disruption of the

                                   2   relationship; and (5) economic harm to the plaintiff.” Kacher Firestopping, Inc. v. Local No. 5,

                                   3   Int’l Ass’n of Heat & Frost Insulators & Asbestos Workers, No. SACV 08-00610-CJC(ANx),

                                   4   2008 WL 11337452, at *4 (C.D. Cal. June 30, 2008) (internal quotation marks and citation

                                   5   omitted).

                                   6          BES identifies the following as independently wrongful acts: “Pinnacle’s unreasonable

                                   7   refusal to consent to the increase in HotChalk’s bridge loans, Pinnacle’s improper threats against

                                   8   HotChalk’s Board, and Pinnacle’s threats to scuttle HotChalk’s ability to close its agreement with

                                   9               .” Counterclaims ¶¶ 115, 120. BES has not alleged any facts showing that Pinnacle

                                  10   was legally obligated to consent to an increase in HotChalk’s bridge loans. Pinnacle’s threat of

                                  11   suit against the HotChalk board is protected by California’s Litigation Privilege, as discussed

                                  12   above, and Pinnacle’s threats to scuttle the            deal are grounded in the threat of litigation.
Northern District of California
 United States District Court




                                  13   Accordingly, BES’s allegations are inadequate to show an independently wrongful act on the part

                                  14   of Pinnacle. Moreover, BES has not alleged facts showing a disruption in its relationship with

                                  15   HotChalk. Based on the face of the counterclaims, it appears that BES controls HotChalk and

                                  16   provides it with financial support.

                                  17          Pinnacle’s motion to dismiss is GRANTED WITH LEAVE TO AMEND as to the second

                                  18   counterclaim for intentional interference with prospective economic advantage and the third

                                  19   counterclaim for negligent interference with prospective economic advantage.

                                  20                   iii.   Fourth Counterclaim under Cal. Bus. & Prof. Code § 17200

                                  21          California’s Unfair Competition Law (“UCL”) prohibits “any unlawful, unfair or

                                  22   fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200. BES alleges that

                                  23   “Pinnacle’s unlawful and unfair practices, including Pinnacle’s improper demands for additional

                                  24   consideration, constitute a violation of California Business and Professions Code §§ 17200 et

                                  25   seq.” Counterclaims ¶ 123. BES has not pled facts showing a violation of law by Pinnacle. With

                                  26   respect to BES’s allegation that Pinnacle’s demands for additional consideration were “unfair”

                                  27   within the meaning of the UCL, BES has not alleged facts showing why Pinnacle’s demand for

                                  28   repayment of its loan to HotChalk was unfair. Moreover, BES has not allege facts showing that it
                                                                                          8
                                   1   has standing to assert a UCL claim based on Pinnacle’s repayment demand. To establish standing

                                   2   under the UCL, a plaintiff must establish that it suffered direct injury and lost money or property

                                   3   as a result of the alleged unfair competition. See Cal. Bus. & Prof. Code § 17204; Kwikset Corp.

                                   4   v. Superior Court, 51 Cal. 4th 310, 325 (2011). It appears on the face of the counterclaims that

                                   5   HotChalk repaid a debt it owed to Pinnacle. While BES chose to lend HotChalk the funds that

                                   6   HotChalk subsequently used to pay off Pinnacle, BES is entitled to repayment of its loan to

                                   7   HotChalk and therefore BES has not established that it lost any money or property.

                                   8          Pinnacle’s motion to dismiss is GRANTED WITH LEAVE TO AMEND as to the fourth

                                   9   counterclaim under California’s UCL.

                                  10    IV.   ORDER

                                  11          (1)       A ruling on Pinnacle’s anti-SLAPP motion is DEFERRED pending amendment of

                                  12   the counterclaims to provide BES with the opportunity to either eliminate its allegations of
Northern District of California
 United States District Court




                                  13   protected activity or allege counterclaims based on protected activity with adequate specificity.

                                  14   The anti-SLAPP motion is TERMINATED WITHOUT PREJUDICE to renewal, if appropriate,

                                  15   after the filing of BES’s amended counterclaims (if any).

                                  16          (2)       Pinnacle’s motion to dismiss is GRANTED WITH LEAVE TO AMEND as to all

                                  17   counterclaims;

                                  18          (3)       Any amended counterclaims shall be filed on or before March 3, 2020. Leave to

                                  19   amend is limited to the deficiencies identified in this order. BES may not add new counterclaims

                                  20   or parties without obtaining prior leave of the Court.

                                  21          (4)       This order terminates ECF 87.

                                  22

                                  23   Dated: February 11, 2020

                                  24                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         9
